DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttag et al., U.S. Patent Application Publication No. 2006/0111644 A1 (“Guttag”).
	As to Claim 1, Guttag teaches the following:
A method for processing electroencephalogram (EEG) sensor data (see “The present invention relates generally to methods and systems for automatic detection of selected changes in a patient's EEG waveforms, and by way of non-limiting applications to seizure detection as well as various diagnostic and therapeutic applications that employ these methods and systems.” in para. [0002]) comprising:
receiving raw discrete bipolar sensor data traces from a plurality of discrete unitary wireless EEG sensors positioned on a scalp of a patient, each sensor comprising two electrodes forming a single bipolar channel (see “In a typical non-invasive EEG measurement, a plurality of electrodes are employed to monitor and record time-varying electrical potentials at different locations of a subject's scalp, which are generated by millions of cortical neurons.” in para. [0192]; and see “Referential as well as bipolar recordings are generally employed for obtaining, and recording, EEG signals.” in para. [0193]),
pre-processing the raw discrete bipolar sensor data traces into a raw discrete bipolar EEG sensor data (see “… a plurality of feature extractors 26 that receive signals corresponding to a plurality of EEG waveform channels (invasive or non-invasive) corresponding to the patient's brain activity. More specifically, in these exemplary embodiments, a two-second epoch from each of twenty-one biopolar EEG derivations is individually passed through one of the feature extractors. Each feature extractor computes four feature values characterizing the amplitude, fundamental frequency and morphology of its associated waveforms.” in para. [0237]);
normalizing the raw discrete bipolar EEG sensor data into a normalized discrete bipolar EEG sensor data to account for inter-sensor differences in the raw discrete bipolar EEG sensor data (see “In the SIP architecture (system 22), the four features extracted from each derivation are assembled into a distinct feature vector (e.g., feature vectors 28a, 28b, . . . , 28n, herein collectively referred to as feature vectors 28) to be assigned to a seizure or a non-seizure class independently of the other derivations. More specifically, the system 22 includes a plurality of classifiers 30a, 30b, . . . , 30n (herein collectively referred to as classifiers 30), each of which receives the feature vector generated by one of the feature extractors. Each classifier is trained on reference feature vectors generated based on previously-obtained EEG waveforms of the patient corresponding to the same derivation as that received by the feature extractor coupled to that classifier, as discussed in more detail below. …
In the SDP architecture (system 24), the feature values extracted from all derivations are grouped into a composite feature vector 34 that captures interdependencies that may exist between derivations. …” in para. [0238]-[0239]); and
detecting a seizure event from the normalized discrete bipolar EEG sensor data (see “… A classifier 36 that is trained on EEG waveforms from all derivations then assigns the composite feature vector 34 to either the seizure or the non-seizure class. A decision module 38 in communication with the classifier 36 then declares onset of a seizure if the classification satisfies pre-defined temporal constraints, such as those discussed below. Although the decision module 38 is shown as separate from the classifier, in many embodiments, it is incorporated within the classifier. In other words, the classifier not only classifies the feature vector but it also declares a seizure onset based on that classification.” in para. [0239]).
	As to Claim 2, Guttag teaches the following:
wherein the pre-processing includes at least one of noise removal or filtering (see “In many embodiments, the subband signals {d.sub.4, d.sub.5, d.sub.6, d.sub.7} are not directly used as the entries of a feature vector as such a representation of an input EEG sampled waveform can be too sensitive to both noise and slight variations in electrographic morphology commonly observed in the instances of a patient's seizures. …
In summary, the feature extraction stage can begin with a wavelet decomposition of an EEG waveform to produce subband signals that capture components contributing to the waveform morphology at specific time-scales or frequencies. Next the energy in each of these subband signals can be computed to form a feature value (also referred to herein as a statistic) that summarizes their activity while still being robust to noise and commonplace variations in the electrographic morphology of a patient's seizure onset.” in para. [0248]-[0249]).
	As to Claim 3, Guttag teaches the following:
wherein the pre-processing includes low-pass filtering to remove electromyographic (EMG) muscle activity (see “Artifacts caused by muscle potentials are very common in EEG recordings. They typically appear as high-frequency bursts in the frontal and temporal electrodes of a bipolar recording, and in all electrodes of a referential recording that uses the ear, chin, or mandible as a reference. Although muscle artifacts cannot be completely eliminated, they can be attenuated with the use of a high frequency filter that limits the EEG bandwidth to about 35-Hz activity.” in para. [0225]).
	As to Claim 4, Guttag teaches the following:
wherein the pre-processing includes rejection of an electro-ocular artifact (see “Eye movement, eye blinking, and eyelid fluttering can give rise to artifacts resembling transient or rhythmic EEG slow waves. These artifacts appear most prominently in the frontal channels of both bipolar and referential recordings, and can possibly be distinguished from EEG activity of frontal cerebral origin by the addition of electrodes around each eye. However, the extra electrodes are not often used in clinical practice. A mixture of eye movement and electrocardiographic artifacts can result in rhythmic frontal activity with sharp and slow components. By way of example, FIG. 18 illustrates an EEG waveform exhibiting the low frequency activity associated with eye blinking and the higher frequency activity associated with eye fluttering.” in para. [0226]).
	As to Claim 5, Guttag teaches the following:
wherein the plurality of discrete unitary wireless EEG sensors comprises four sensor positioned in first, second, third, and fourth locations around the scalp (see para. [0193]).
	As to Claim 6, Guttag teaches the following:
wherein the first, second, third, and fourth locations comprise approximately locations F7, F8, TP9, and TP10 (see para. [0193]).
	As to Claim 7, Guttag teaches the following:
segmenting the normalized discrete bipolar EEG sensor data into a plurality of segments (see “In one aspect of the invention, methods of detecting an onset of an epileptic seizure in a patient are disclosed, which can comprise the steps (not necessarily sequentially) of recording at least one waveform indicative of a patient's brain activity, extracting at least one sample of the waveform, applying a selected transformation to the sample so as to derive at least one feature vector, and classifying the feature vector as belonging to a non-seizure class or a seizure class based on comparison with at least one reference value previously identified for the patient. The waveform can correspond to an invasive or non-invasive EEG waveform channel of the patient. A sample of the waveform (or a sampled waveform) refers to a temporal portion (an epoch) of the waveform--a segment of the waveform observed within a time period. The feature vector can include one or more values indicative of the morphology of the waveform sample.” in para. [0008]),
identifying segment probabilities for seizure events per segment or set of segments (see “In another aspect of the invention, the classifying step can further comprise computing a probability that a derived feature vector belongs to a seizure class.” in para. [0012]); and
detecting the seizure event based on the segment probabilities (see “In another aspect of the invention, the classifying step can further comprise computing a probability that a derived feature vector belongs to a seizure class.” in para. [0012]).
	As to Claim 8, Guttag teaches the following:
wherein the seizure event comprises a time-delineated seizure event (see “In the SIP architecture, the assigned class memberships of the feature vectors are examined in the context of temporal and patient-specific localization constraints in order to make a final decision regarding seizure onset (in the embodiments discussed herein twenty-one feature vectors corresponding to twenty-one waveform channels are examined, in other embodiments the number of feature vectors can be different). Specifically, a seizure-onset detector according to an embodiment of the invention utilizing the SIP architecture can be programmed to declare seizure onset only after K derivations are assigned to the seizure class for a duration of T seconds.” in para. [0266]).
	As to Claim 9, Guttag teaches the following:
wherein the time-delineated seizure event encompasses multiple segments of the raw discrete bipolar EEG sensor data (see “In the SIP architecture, the assigned class memberships of the feature vectors are examined in the context of temporal and patient-specific localization constraints in order to make a final decision regarding seizure onset (in the embodiments discussed herein twenty-one feature vectors corresponding to twenty-one waveform channels are examined, in other embodiments the number of feature vectors can be different). Specifically, a seizure-onset detector according to an embodiment of the invention utilizing the SIP architecture can be programmed to declare seizure onset only after K derivations are assigned to the seizure class for a duration of T seconds.” in para. [0266]).
As to Claims 10-17, because the subject matter of claims 10-17 directed to a system for processing electroencephalogram (EEG) sensor data is not distinct from the subject matter of claims 1 and 3-9 directed to a method for processing electroencephalogram (EEG) sensor data, Guttag teaches claims 10-17 for the same reasons as that provided for the rejection of claims 1 and 3-9 above.
As to Claims 18-24, because the subject matter of claims 18-24 directed to a non-transitory computer readable medium is not distinct from the subject matter of claims 1 and 3-9 directed to a method for processing electroencephalogram (EEG) sensor data, Guttag teaches claims 18-24 for the same reasons as that provided for the rejection of claims 1 and 3-9 above.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/19/2022